Case: 18-14236     Date Filed: 10/07/2019    Page: 1 of 3


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-14236
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:14-cr-00077-CDL-CHW-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

DANIEL ERIC COBBLE,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                  (October 7, 2019)

Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      In this interlocutory appeal, Daniel Eric Cobble challenges the district

court’s order directing his standby counsel to represent him for all pre-trial matters
                Case: 18-14236       Date Filed: 10/07/2019      Page: 2 of 3


and rescinding his ability to represent himself pro se for pre-trial matters. He

contends that before entering the order the district court had to find that he was not

competent to represent himself.1

       The “Sixth and Fourteenth Amendments include a ‘constitutional right to

proceed without counsel when’ a criminal defendant ‘voluntarily and intelligently

elects to do so.’” Indiana v. Edwards, 554 U.S. 164, 170 (2008) (quoting Faretta

v. California, 422 U.S. 806, 807 (1975). We have not yet had occasion to

determine whether a district court may impose the sort of restriction the court has

imposed here on an accused who insists on representing himself.

       In Gomez-Rosario, the First Circuit approved of restrictions on a pro se

criminal defendant similar to those imposed on Cobble. See United States v.

Gomez-Rosario, 418 F.3d 90, 97-99 (1st Cir. 2005) (persuasive authority). There,

the accused although represented by counsel, filed approximately 95 pro se

motions in a one-year span, many of which were “quite long and packed with

muddled, contradictory, meritless legal argument.” Id. at 96-97. When he

requested leave to proceed pro se, the district court allowed him to do so only if his




       1
         We have jurisdiction over this interlocutory appeal pursuant to the collateral order
doctrine. See Devine v. Indian River County Sch. Bd., 121 F.3d 576, 580-81 (11th Cir. 1997),
overruled in part on other grounds by Winkelman ex rel. Winkelman v. Parma City Sch. Dist.,
550 U.S. 516 (2007).
                                               2
              Case: 18-14236      Date Filed: 10/07/2019   Page: 3 of 3


attorney served as standby counsel and reviewed and screened his motions,

approving those the attorney deemed appropriate. Id. at 98.

      The First Circuit approved of the condition the district court imposed,

concluding that it did not violate his Sixth Amendment right to self-representation.

Id. at 100. The accused was still able to represent himself, address the district

court, such that standby counsel did not “so interfere with his right to self-

representation as to effectively render his right to self-representation meaningless.”

Id. (quotation omitted).

      The district court did not err in precluding Cobble from representing

himself in pretrial matters without first finding him incompetent. The motions

Cobble was filing constituted an abuse of the judicial process court. The court

entered the order in the exercise of is inherent power to manage the case.

      AFFIRMED.




                                           3